Title: To James Madison from Fontaine Maury, 2 January 1805 (Abstract)
From: Maury, Fontaine
To: Madison, James


2 January 1805, New York. “In the month of November last I received a Consignment of Coffee from Baltimore, the duties on which amounted to upwards $2400 dollars & Sold it for Exportation, intending to reserve for my friend the advantage of the Drawback, but not knowing that it was necessary to reenter the Same, at the Custom House here, untill too late to effect my object, as you will See by the inclosed Copy of my letter to Mr. Gelston (the Collector), I have to request the favour of you to be at the trouble of perusing the Same, as well as to peruse a letter written by Mr. Gelston to the Comptroller of the Revenue of the United States, dated on the 24 Novr., to which he has received no reply, & in which he declares every thing attending this business to be perfectly regular, except that I had failed to make the necessary entry at this Custom House, before the Capt of the Vessel in which this Coffee was, commenced landing it. This business being clearly explained in my letter to the Collector, & his to Mr. Duval, & the loss in case it Shall be one, heavy to me, without any possible intention of Fraud or incorrectness, I have only to beg the favor of your interference So far as it may be convenient & proper.”
